DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,830,839. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/063,961 (Instant Application)
10,830,839  (Patent 839)
1. A magnetic sensor module configured to measure a magnetic field whose magnitude oscillates between a first extrema and a second extrema, the magnetic sensor module comprising: 
a magnetic sensor including a plurality of sensor elements configured to generate measurement values in response to sensing the magnetic field; and a sensor circuit configured to: 
receive the measurement values from at least one of the plurality of sensor elements, 
and generate a measurement signal based on the measurement values 

measure a first characteristic of the measurement signal and adjust an offset of the measurement signal according to an offset update algorithm based on the measured first characteristic of the measurement signal; 
compare the adjusted measurement signal to a switching threshold, and generate a pulsed output signal having pulses that are generated based on the adjusted measurement signal crossing the switching threshold, measure a second characteristic of the measurement signal, 

and selectively enable and disable the offset update algorithm based on at least the second characteristic of the measurement signal.


 a magnetic sensor including a plurality of sensor elements configured to generate measurement values in response to sensing the magnetic field; and a sensor circuit configured to: 
receive the measurement values from at least one of the plurality of sensor elements, 
and generate a measurement signal based on the measurement values 

compare the measurement signal to a switching threshold, and generate a pulsed output signal having pulses that are generated based on the measurement signal crossing the switching threshold, 
measure a first characteristic of the measurement signal and update an offset of the switching threshold according to an offset update algorithm based on the measured first characteristic of the measurement signal,

 and selectively enable and disable the offset update algorithm based on at least a second characteristic of the measurement signal.



	Regarding claim 1, the only difference between claim 1 of the instant application and claim 1 of the patent 839 is that claim 1 of the application recites: 
“measure a first characteristic of the measurement signal and adjust an offset of the measurement signal according to an offset update algorithm based on the measured first characteristic of the measurement signal; 
compare the adjusted measurement signal to a switching threshold, and generate a pulsed output signal having pulses that are generated based on the adjusted measurement signal crossing the switching threshold, measure a second characteristic of the measurement signal”
whereas claim 1 of the patent 839 recites: 

measure a first characteristic of the measurement signal and update an offset of the switching threshold according to an offset update algorithm based on the measured first characteristic of the measurement signal”.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to realize that the claims are claiming substantially the same subject matter since 
“adjust an offset of the measurement signal according to an offset update algorithm based on the measured first characteristic of the measurement signal” is the variation in words of 
“update an offset of the switching threshold according to an offset update algorithm based on the measured first characteristic of the measurement signal”.
The claims are not and cannot patentable distinct since they are claiming substantially the same subject matter.
2. The magnetic sensor module of claim 1, wherein the first characteristic of the measurement signal is an average value of at least one first extrema of the measurement signal and at least one second extrema of the measurement signal.  
2. The magnetic sensor module of claim 1, wherein the first characteristic of the measurement signal is an average value of at least one first extrema of the measurement signal and at least one second extrema of the measurement signal.


	Regarding claim 2, the claims are
identical.

4. The magnetic sensor module of claim 1, wherein: the second characteristic of the measurement signal is a frequency of the measurement signal, and the sensor circuit is configured to measure the frequency of the measurement signal, compare the frequency of the measurement signal to a frequency threshold, and disable the offset update algorithm on a condition that the frequency of the measurement signal is less than the frequency threshold.


	Regarding claim 3, the claim is identical to claim 4 of the patent 839.
4. The magnetic sensor module of claim 3, wherein the sensor circuit is configured to enable the offset update algorithm on a condition that the frequency of the measurement signal is equal to or greater than the frequency threshold.  
5. The magnetic sensor module of claim 4, wherein the sensor circuit is configured to enable the offset update algorithm on a condition that the frequency of the measurement signal is equal to or greater than the frequency threshold.


Regarding claim 4, the claim is identical to claim 5 of the patent 839.
5. The magnetic sensor module of claim 3, wherein: the sensor circuit is configured detect a rotation direction of the magnetic field, count a number of consecutive pulses of the pulsed output signal that occur in a same rotation direction of the magnetic field, compare the number of consecutive pulses to a switching event threshold, and disable the offset update algorithm on a condition that the number of consecutive pulses is less than the switching event threshold.  
6. The magnetic sensor module of claim 4, wherein: the sensor circuit is configured detect a rotation direction of the magnetic field, count a number of consecutive pulses of the pulsed output signal that occur in a same rotation direction of the magnetic field, compare the number of consecutive pulses to a switching event threshold, and disable the offset update algorithm on a condition that the number of consecutive pulses is less than the switching event threshold.


Regarding claim 5, the claim is identical to claim 6 of the patent 839.

7. The magnetic sensor module of claim 6, wherein: the sensor circuit is configured to enable the offset update algorithm on a condition that the frequency of the measurement signal is equal to or greater than the frequency threshold and on a condition that the number of consecutive pulses is equal to or greater than the switching event threshold.


Regarding claim 6, the claim is identical to claim 7 of the patent 839.
7. The magnetic sensor module of claim 1, wherein: the second characteristic of the measurement signal is a number of consecutive extrema of the measurement signal that occur in a same rotation direction of the magnetic field, 
wherein the sensor circuit is configured detect a rotation direction of the magnetic field, count the number of consecutive extrema of the measurement signal that occur in the same rotation direction of the magnetic field, compare the number of consecutive extrema to a switching event threshold, and disable the offset update algorithm on a condition that the number of consecutive extrema is less than the switching event threshold.  
8. The magnetic sensor module of claim 1, wherein: the second characteristic of the measurement signal is a number of consecutive extrema of the measurement signal that occur in a same rotation direction of the magnetic field, wherein the sensor circuit is configured detect a rotation direction of the magnetic field, count the number of consecutive extrema of the measurement signal that occur in the same rotation direction of the magnetic field, compare the number of consecutive extrema to a switching event threshold, and disable the offset update algorithm on a condition that the number of consecutive extrema is less than the switching event threshold.


Regarding claim 7, the claim is identical to claim 8 of the patent 839.
8. The magnetic sensor module of claim 7, wherein the sensor circuit is configured to enable the offset update algorithm on a condition that the number of consecutive extrema is equal to or greater than the switching event threshold.  
9. The magnetic sensor module of claim 8, wherein the sensor circuit is configured to enable the offset update algorithm on a condition that the number of consecutive extrema is equal to or greater than the switching event threshold.



9. The magnetic sensor module of claim 1, wherein: the sensor circuit includes a watchdog circuit that operates in parallel to a primary processing chain of the sensor circuit, the watchdog circuit being configured override a disabled state of the offset update algorithm set by the primary processing chain in order to re-enable the offset update algorithm, the watchdog circuit being configured detect a rotation direction of the magnetic field, count a number of consecutive pulses of the pulsed output signal that occur in a same rotation direction of the magnetic field, compare the number of consecutive pulses to a switching event threshold, and re-enable the offset update algorithm when the number of consecutive pulses is equal to the switching event threshold.  
10. The magnetic sensor module of claim 1, wherein: the sensor circuit includes a watchdog circuit that operates in parallel to a primary processing chain of the sensor circuit, the watchdog circuit being configured override a disabled state of the offset update algorithm set by the primary processing chain in order to re-enable the offset update algorithm, the watchdog circuit being configured detect a rotation direction of the magnetic field, count a number of consecutive pulses of the pulsed output signal that occur in a same rotation direction of the magnetic field, compare the number of consecutive pulses to a switching event threshold, and re-enable the offset update algorithm when the number of consecutive pulses is equal to the switching event threshold.


Regarding claim 9, the claim is identical to claim 10 of the patent 839.
10. A method of measuring a magnetic field whose magnitude oscillates between a first extrema and a second extrema, the method comprising: generating a measurement signal representing the measured magnetic field; 

measuring a first characteristic of the measurement signal; adjusting an offset of the measurement signal according to an offset update algorithm based on the measured first characteristic of the measurement signal; -comparing the adjusted measurement signal to a switching threshold; generating a pulsed output signal having pulses that are generated based on the measurement signal crossing the switching threshold; measure a second characteristic of the measurement signal; 
and selectively enabling and disabling the 

comparing the measurement signal to a switching threshold; generating a pulsed output signal having pulses that are generated based on the measurement signal crossing the switching threshold; measure a first characteristic of the measurement signal; updating an offset of the switching threshold according to an offset update algorithm based on the measured first characteristic of the measurement signal;
 and selectively enabling and disabling the offset update algorithm based on at least a 



	Regarding claim 10, the only difference between claim 10 and claim 14 of the patent 839 is that claim 10 recites:
“adjusting an offset of the measurement signal according to an offset update algorithm based on the measured first characteristic of the measurement signal; -comparing the adjusted measurement signal to a switching threshold; generating a pulsed output signal having pulses that are generated based on the measurement signal crossing the switching threshold; measure a second characteristic of the measurement signal”
whereas claim 14 of the patent 839 recites:
“comparing the measurement signal to a switching threshold; generating a pulsed output signal having pulses that are generated based on the measurement signal crossing the switching threshold; measure a first characteristic of the measurement signal; updating an offset of the switching threshold according to an offset update algorithm based on the measured first characteristic of the measurement signal”.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to recognize that the claims are reciting substantially the same subject matter since adjusting an offset is the step of updating offset of the switching threshold based on the measured first characteristic of measurement signal.
The compare step would have been routine experimental and would not be patentable distinct.

15. The method of claim 14, wherein the first characteristic of the measurement signal is an average value of at least one first extrema of the measurement signal and at least one second extrema of the measurement signal.


Regarding claim 11, the claim is identical to claim 15 of the patent 839.
12. The method of claim 10, wherein: the second characteristic of the measurement signal is a frequency of the measurement signal, the method further comprising: measuring the frequency of the measurement signal; comparing the frequency of the measurement signal to a frequency threshold; and disabling the offset update algorithm on a condition that the frequency of the measurement signal is less than the frequency threshold.  
17. The method of claim 14, wherein: the second characteristic of the measurement signal is a frequency of the measurement signal, the method further comprising: measuring the frequency of the measurement signal; comparing the frequency of the measurement signal to a frequency threshold; and disabling the offset update algorithm on a condition that the frequency of the measurement signal is less than the frequency threshold.


Regarding claim 12, the claim is identical to claim 17 of the patent 839.
13. The method of claim 12, further comprising: enabling the offset update algorithm on a condition that the frequency of the measurement signal is equal to or greater than the frequency threshold.  
18. The method of claim 17, further comprising: enabling the offset update algorithm on a condition that the frequency of the measurement signal is equal to or greater than the frequency threshold.


Regarding claim 13, the claim is identical to claim 18 of the patent 839.
14. The method of claim 12, further comprising: detecting a rotation direction of the magnetic field; counting a number of consecutive pulses of the pulsed output signal that occur in a same rotation direction of the magnetic field; comparing the number of consecutive pulses to a switching event threshold; and disabling the offset update 



Regarding claim 14, the claim is identical to claim 19 of the patent 839.
15. The method of claim 14, further comprising: enabling the offset update algorithm on a condition that the frequency of the measurement signal is equal to or greater than the frequency threshold and on a condition that the number of consecutive pulses is equal to or greater than the switching event threshold.  
20. The method of claim 19, further comprising: enabling the offset update algorithm on a condition that the frequency of the measurement signal is equal to or greater than the frequency threshold and on a condition that the number of consecutive pulses is equal to or greater than the switching event threshold.


Regarding claim 15, the claim is identical to claim 20 of the patent 839.
16. The method of claim 10, wherein: the second characteristic of the measurement signal is a number of consecutive extrema of the measurement signal that occur in a same rotation direction of the magnetic field, the method further comprising: detecting a rotation direction of the magnetic field; counting the number of consecutive extrema of the measurement signal that occur in the same rotation direction of the magnetic field; comparing the number of consecutive extrema to a switching event threshold; and disabling the offset update algorithm on a condition that the number of consecutive extrema is less than the switching event threshold.  
21. The method of claim 14, wherein: the second characteristic of the measurement signal is a number of consecutive extrema of the measurement signal that occur in a same rotation direction of the magnetic field, the method further comprising: detecting a rotation direction of the magnetic field; counting the number of consecutive extrema of the measurement signal that occur in the same rotation direction of the magnetic field; comparing the number of consecutive extrema to a switching event threshold; and disabling the offset update algorithm on a condition that the number of consecutive extrema is less than the switching event threshold.


Regarding claim 16, the claim is identical to claim 20 of the patent 839.
17. The method of claim 16, further comprising: enabling the offset update algorithm on a condition that the number of consecutive extrema is equal to or greater than the switching event threshold.  

22. The method of claim 21, further comprising: enabling the offset update algorithm on a condition that the number of consecutive extrema is equal to or greater than the switching event threshold.



Regarding claim 17, the claim is identical to claim 22 of the patent 839.

23. The method of claim 14, further comprising: disabling the offset update algorithm by a primary processing chain; operating a watchdog function in parallel to the primary processing chain; and overriding a disabled state of the offset update algorithm set by a primary processing chain via the watchdog function to re-enable the offset update algorithm.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

February 24, 2022